DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 6/12/2019. Claims 1-11 are currently pending. Claims 1-11 have been amended in a preliminary amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “sheet-like element” in line 2 is indefinite because it is not clear in which manner the element is like a sheet. In order to further prosecution, the limitation has been interpreted to recite “sheet.” Claims 2-11 are rejected based on their dependency from claim 1. Each recitation of “sheet-like element” in the claims is rejected based on the same reasoning and has been interpreted in the same manner in order to further prosecution.
	Regarding claim 1, the limitation “such as a waste-ejection station” in line 3 is indefinite because it is not clear if a waste-ejection station is a part of the claimed invention. In order to further prosecution, the limitation has been interpreted to not be a part of the claimed invention.
	Regarding claim 10, the limitation “such as a waste-ejection station” in line 2 is indefinite because it is not clear if a waste-ejection station is a part of the claimed invention. In order to further prosecution, the limitation has been interpreted to not be a part of the claimed invention. Claim 11 is rejected based on its dependency from claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satake (US 2014/0184716).
	Regarding claim 1, Satake discloses a holding device for holding a sheet, the holding device comprising: a suction member (330 – Fig. 1) configured so as to partially retain each sheet by its rear part during a stage when said sheet is introduced into a workstation (see Fig. 1), characterized in that the suction member has at least two motorized fans (338 – Fig. 1) with propellers (see Fig. 2, propellers are clearly depicted as a member of 338) installed transversely at the entrance to the workstation, beneath the plane along which the sheets move (see Figs. 1 and 2, propellers are installed both transversely and parallel to 320), the axes of rotation of the propellers of the fans being substantially parallel to one another and perpendicular to the plane along which the sheets move (see Figs. 1, the axes of rotation of the propellers point upwards and Fig. 2, the axes of rotation of the propellers are parallel to one another), the direction of rotation and the inclination of the propellers being configured to generate a flow of air capable of applying suction to the rear of the lower face of the sheet during the stage in which the sheet is introduced into the workstation (para. 0033).

Satake further discloses:
	Claim 3, the fans (338 – Fig. 1) are of the computer type (since the fans are capable of use with a computer, they are interpreted as of the computer type).

	Claim 4, the holding device has between two and fifteen fans (338 – Fig. 1) in number (see Fig. 2).

	Claim 5, the holding device has a support table (335 – Fig. 1) in which at least two through-orifices (336a – Fig. 4) are formed, the fans (338 – Fig. 1) being arranged beneath the support table, at least partly opposite the opening of at least one through-orifice (para. 0033, lines 7-10).

	Claim 6, the fans (338 – Fig. 1) are fixed to the support table (335 – Fig. 1 and see Fig. 1).

	Claim 7, the through-orifices (336a – Fig. 4) are oblong holes (see Fig. 5) extending in the longitudinal direction of movement of the sheets (see Fig. 4).

	Claim 8, additional through-orifices (337a – Fig. 4) are formed in the support table (335 – Fig. 1).

	Claim 10, a workstation (350 – Fig. 1) characterized in that it has a holding device as claimed in claim 1 (see the rejection of claim 1 above).

	Claim 11, a machine (the machine depicted in Fig. 1) for forming sheets characterized in that it has at least one workstation as claimed in claim 10 (see the rejection of claim 10 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Satake (US 2014/0184716 A1).
	Regarding claim 2, Satake discloses essentially all of the elements of the claimed invention in claim 1 and further discloses that the axes of rotation of the fans (338 – Fig. 1) are implemented transversely in a transverse window (a window extending from left to right of one row of 338 in Fig. 2).
	However, Satake does not disclose the specific dimensions of the holding device.
	In this case, the examiner takes the position that one of ordinary skill in the art would have recognized that the holding device of Satake is capable of being used with any size of sheets to which the holding device is appropriately sized.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used a window with a width less than ten centimeters, at least in cases where such a window is appropriate to the size of the sheet intended to be held.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Satake (US 2014/0184716) in view of Stahl (EP 1063192 A2). Note that references to the written description of Stahl refer to the attached translation.
	Regarding claim 9, Satake discloses essentially all of the elements of the claimed invention in claim 1.
	However, Satake does not expressly disclose a pilot-control unit.
	Stahl teaches a pilot-control unit (8 – Fig. 2) configured to pilot-control motors (91 – Fig. 1) of fans (71 – Fig. 1) according to a reconfigurable rotational speed of propellers (pg. 3, lines 29-33) in order to allow the fans to be used with sheets of different configurations (pg. 3, lines 29-33).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified holding device of Satake such that it comprises a pilot-control unit as suggested by Stahl in order to allow the fans to be used with sheets of different configurations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/13/2022